Opinión concurrente emitida por el
Juez Asociado Señor Alonso Alonso.
Concurro con el resultado a que llega la opinión mayo-ritaria del Tribunal, pero por razón de que los demandan-tes no probaron que el demandado fuera negligente o exis-tiera relación causal entre ésta y el supuesto daño bajo las disposiciones del Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5141. Me explico.
La demanda instada por el demandante fue al amparo del Art. 1802, supra. La Sentencia dictada por el tribunal de instancia también fue al amparo de dicha disposición. Véase la pág. 7 de la sentencia (Apéndice, pág. 8).
En este caso no es necesario recurrir al articulado de la *358Ley de Libelo y Calumnia, 32 L.P.R.A. see. 3141 et seq., pues se trata de una persona privada que insta una acción común y corriente de daños y perjuicios contra su patrono, acción que hemos autorizado en Rivera v. Security Nat. Life Ins. Co., 106 D.P.R. 517, 527 (1977), en las acciones instadas en relación con la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. secs. 185a-185m). Equivocadamente, una vez más la mayoría de este Tribunal recurre a la Ley de Libelo y Calumnia para dilucidar las acciones cobijadas por el Art. 1802 del Código Civil de Puerto Rico, supra.
Ya en Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992), opinión disidente, censuramos esta práctica de con-finar estas acciones en daños a los ya superados preceptos de la Ley de Libelo y Calumnia de 1902, obviando la razón de pedir de los demandantes al amparo del Art. 1802 del Código Civil, supra. Allí, citando las palabras del profesor Serrano Geyls, señalamos que la tendencia moderna de este Tribunal era adjudicar los casos bajo las doctrinas constitucionales aplicables y el Art. 1802 del Código Civil, supra. Hoy, nuevamente, este Tribunal adjudica la recla-mación en autos bajo los preceptos de la ley de 1902, extra-ños a nuestro ordenamiento civilista.
Por lo anterior es innecesario entrar a considerar si la comunicación se hizo pública al amparo de la Ley de Libelo y Calumnia, si ésta es privilegiada o si se hizo de forma maliciosa. <
Debo destacar, además, que la opinión de la mayoría del Tribunal utiliza la norma de negligencia al analizar el pre-sente caso bajo la Ley de Libelo y Calumnia. En la opinión del Tribunal se expresa lo siguiente: “En otras palabras, en nuestra jurisdicción rige la norma que exige responsabili-dad, basada en negligencia, en todas las acciones en daños por libelo instadas por personas privadas”. (Enfasis suplido.) Opinión mayoritaria, pág. 345.
Sin embargo, hace unos meses atrás, el 29 de junio de 1992, al resolver el caso Méndez Arocho v. El Vocero de *359P.R., supra, el cual trataba de personas privadas que de-mandaron en daños y perjuicios, y en el cual este Tribunal aplicó equivocadamente la Ley de Libelo y Calumnia, al enfrentarse al problema de que dicha ley requiere que el demandante pruebe la intención del demandado cuando se difama a una persona fallecida, este Tribunal expresó que el demandante tenía que probar “que el demandado actuó de manera intencional o con negligencia crasa y grave me-nosprecio de la verdad”. (Énfasis suplido.) Ello es una norma distinta para los casos en que se difama a una persona fallecida.
En vez de tener normas distintas —con la confusión que ello crea— para lo que simple y llanamente es una acción en daños y perjuicios de una persona privada, es más sen-sato sostener que todas estas acciones se rigen por el Art. 1802 del Código Civil, supra, y aplicarle una norma uni-forme: la de negligencia.
Por otra parte, en este caso el patrono simplemente no fue negligente al despedir a uno de sus empleados con-forme a las disposiciones de la Ley Núm. 80, supra, en la forma en que lo hizo. ¿De qué otra manera lo hubiera po-dido hacer? Obviamente tenía que notificar de su acción de despido al afectado, indicándole la razón para ello, y a la jefa de personal de la empresa. Ante tales hechos tampoco existe relación causal entre la acción del patrono y los ale-gados daños mentales y aprehensiones del demandante.
Por todo lo anterior, concurro con el resultado.
— O —